Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 19, 2018

                                    No. 04-18-00720-CR

                                 Bruce Ryan GUADIANA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR1151
                      Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on December 19, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court